973 A.2d 105 (2009)
292 Conn. 906
STATE OF CONNECTICUT
v.
Demetrice L. LEWIS.
Supreme Court of Connecticut.
Decided June 3, 2009.
Mitchell S. Brody, senior assistant state's attorney, in support of the petition.
Pamela S. Nagy, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 113 Conn.App. 731, 967 A.2d 618 (2009), is granted, limited to the following issues:
"1. Whether, for the purposes of proof of General Statutes § 21a-278a (b), a majority of the Appellate Court panel properly held that there was insufficient evidence of the defendant's intent to sell the narcotics that he possessed at the specific location where he was apprehended, which was within 1500 feet of a school?"
"2. Whether, for purposes of proof of both General Statutes § 21a-278a (b), possession of narcotics with intent to sell within 1500 feet of a school, and General Statutes § 21a-267 (c), possession of drug paraphernalia with intent to use within 1500 feet of a school, a majority of the Appellate Court panel properly held that there was insufficient evidence that the *106 school in question was an elementary or secondary school?"
The Supreme Court docket number is SC 18369.